PER CURIAM
Defendant was convicted after jury trial on one count of attempted murder, ORS 163.115; ORS 161.405, four counts of first-degree robbery, ORS 164.415, two counts of second-degree robbery, ORS 164.405, and one count of first-degree assault, ORS 163.185. On appeal, he challenges his convictions and his sentences. We reject without discussion defendant’s challenge to his convictions. The trial court imposed a partially consecutive sentence on one of defendant’s convictions over his objection, making findings pursuant to ORS 137.123(5). On appeal, defendant argues that the court erred in imposing that consecutive sentence based on judicial factfinding. The state acknowledges that defendant is correct under the Oregon Supreme Court’s decision in State v. Ice, 343 Or 248, 260, 170 P3d 1049 (2007), cert granted,_US_, 128 S Ct 1657 (2008). We agree.
Remanded for resentencing; otherwise affirmed.